COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00115-CR


JAMES CLAYTON GARRETT                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1419884D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant James Clayton Garrett entered an open plea of guilty to robbery

causing bodily injury and pleaded true to a repeat offender notice. Following the

preparation of a presentence investigation report, the trial court conducted a

punishment hearing, convicted Garrett of the underlying offense, and sentenced

him to ten years’ confinement.


      1
       See Tex. R. App. P. 47.4.
      Garrett’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional

opinion, the appeal is frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel

notified Garrett of his motion to withdraw, provided him a copy of the motion and

brief, informed him of his right to file a pro se response, informed him of his right

to seek discretionary review should this court hold the appeal is frivolous, and

took concrete measures to facilitate Garrett’s review of the appellate record. See

436 S.W.3d 313, 319 (Tex. Crim. App. 2014). This court informed Garrett that he

may file a pro se response to counsel’s brief, and he did so. The State did not

submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Garrett’s pro

se response, and we agree with counsel that this appeal is wholly frivolous and


                                         2
without merit; we find nothing in the record that might arguably support the

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.




                                                /s/ Bill Meier
                                                BILL MEIER
                                                JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                                      3